UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULE 13D /A Under the Securities Exchange Act of 1934 (Amendment No. 1 )* Cell Genesys, Inc. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 150921104 (CUSIP Number) Kevin C. Tang Tang Capital Management, LLC 4401 Eastgate Mall San Diego, CA 92121 (858) 200-3830 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 22 , 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) Page 1 of 10 CUSIP NO. 150921104 13D /A Page 2of 10 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Tang Capital Partners, LP 2. Check the Appropriate Box if a Member of a Group (a) o (b) x 3. SEC Use Only 4. Source of Funds WC 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 11,122,841 9. Sole Dispositive Power 0 10. Shared Dispositive Power 11,122,841 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,122,841 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares ¨ 13. Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person PN Page 2 of 10 CUSIP NO. 150921104 13D /A Page3of 10 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Tang Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (a) o (b) x 3. SEC Use Only 4. Source of Funds WC 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 11,122,841 9. Sole Dispositive Power 0 10. Shared Dispositive Power 11,122,841 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,122,841 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares ¨ 13. Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person OO Page 3 of 10 CUSIP NO. 150921104 13D /A Page4of 10 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Kevin C. Tang 2. Check the Appropriate Box if a Member of a Group (a) o (b) x 3. SEC Use Only 4. Source of Funds WC, OO 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 11,122,841 9. Sole Dispositive Power 0 10. Shared Dispositive Power 11,122,841 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,122,841 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares ¨ 13. Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person IN Page 4 of 10 This Amendment No. 1 relates to and amends the Statement of Beneficial Ownership on Schedule 13D of Tang Capital Partners, LP, a Delaware partnership, Tang Capital Management, LLC, a Delaware limited liability company and Kevin C. Tang, a United States citizen (each, a “Reporting Person” and collectively, the “Reporting Persons”), initially filed jointly by the Reporting Persons with the Securities and Exchange Commission on May 15, 2009 (the “Statement”), with respect to the Common Stock, $0.001 par value (the “Common Stock”), of Cell Genesys, Inc., a Delaware corporation (the “Issuer”). Item 4. Purpose of Transaction Item 4 of the Statement is hereby amended to add the following: On May 5, 2009, Tang Capital Partners, LP filed a creditor derivative lawsuit inthe Court of Chancery of the State of Delaware againstthe Issuer.
